DETAILED ACTION
Status of the Application
Claims 1-20 are present for examination at this time.
This application claims priority back to allowed application 15098754


                                                       Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claim(s): 
             The closest prior art of record “Cellular Offloading Systems for Vehicles Approaching Access Points” by Scheim, US2014/0274069 (“Scheim"),  “Communication Control Device, Communication Control Method, And Terminal Device” by Yoshizawa US2016/0183152 (“Yoshizawa”), “Proactive Transfer Of Network Services Data Using Network Map Data” by Harber 20160112864 (“Harber”), “Site Based Media Storage in a Wireless Communication Network" by Klein et al., US8,248,931B2 (“Klein”),  “Economical Motor Vehicle Operation During a Parked Phase", by Dalke, “Systems, Methods And Applications For Using And Enhancing Vehicle To Vehicle Communications, Including Synergies And Interoperation With Satellite Radio” 20170032402 by2010 Patsiokas, and “Method For Performing Proactive Wireless Communication Handoffs Using A Mobile Client's Route Information” 2010/0254346 by Jain, fails to anticipate or render obvious the claimed subject matter. While the Scheim reference contains most of the limitations of claim 1 with respect to detecting unusability of a wireless network access point by means of receiving an identification from the vehicle (the processing of the indicator being done external to the vehicle “a processor, remote from the vehicle and then receive an indication from the vehicle of a functional, alternate connection path, and then connecting over said path until such time as the vehicle sends a new indication that the cellular network again is usable, was found to be outside the prior art.  While similar art is found in the telecommunication arts for when a UE uses WiFi until such time as a cellular connection is available again, and VANET (Vehicle Ad-Hoc Networks) have art disclosing using the Mesh (usually in Wi-Fi) form of a VANET when the cellular network is unavailable combining these two types of references to arrive at almost the claimed invention seemed to be a use of impermissible hindsight.
No one reference individually had the exact system or method envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642